Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 25, 2019

                              No. 04-19-00337-CR & 04-19-0338-CR

                                     Ronald Edward WILSON,
                                             Appellant

                                                    v.

                                        The STATE of Texas,
                                              Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2016CR6020, 2018CR1609
                       Honorable Kevin M. O'Connell, Judge Presiding

                                               ORDER
        The Appellant’s Motion for Extension of Time to File Brief has this date been received
and filed in the above styled and numbered cause. Extension of time to file Appellants' brief is
this date GRANTED. Time is extended to December 27, 2019.

                                                                          PER CURIAM

ATTESTED TO:         _______________________________
                     MICHAEL A. CRUZ,
                     Clerk of Court




cc:         Dean Diachin                                 Joe D. Gonzales
            Bexar County Public Defender's Office        District Attorney, Bexar County
            101 W. Nueva, Suite 370                      101 W. Nueva St., Suite 370
            San Antonio, TX 78205                        San Antonio, TX 78205